DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 subject matter of lines 11-12 “a first heat spreader (Para 0051), the first heat spreader generally planar and attached to a first surface of the interior disk-like body;” is objected because it is missing information regarding where it place in relation to the circuit devices. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Eric Douglas Curtiss (Curtiss) US 2020/0196038 in view of Arun Raghupathy (Raghupathy) US 2018/0343772.
As per claim 1 Curtiss disclose;
An apparatus comprising: 
one or more integrated circuit devices; (item 240 with devices 250)
a speaker module (80 with item 290); and 
a passive thermal-control system (by conduction see para 0051 “heat sink 320 is configured to transfer heat from the control module 250 to the acoustic enclosure 80 via conduction and convection cooling.”) to conduct heat generated by the speaker module and by the one or more integrated circuit devices (e.g. item 250) to a housing component (80) of the apparatus for external dissipation, the passive thermal-control system comprising: 
a heat sink (320), the heat sink generally cylindrical (Para 0052 ) and centered about a central axis, the heat sink including an interior disk-like body (flat surface of item 320 and Para 0052 “The heat sink 320 can take any shape
capable of sealing the slot 340, for example, a rectangular or circular cross-sectional shape.”) that is substantially orthogonal to the central axis and thermally coupled to at least one of the one or more integrated circuit devices (of item 308); 
a first heat spreader (Para 0051), the first heat spreader generally planar and attached to a first surface of the interior disk-like body (of item 320); 
Curtiss further teaches a speaker module (80 with item 290) faces a second surface of the interior disk-like body (320) that is opposite the first surface (top facing item 240 and 250) of the interior disk-like body. But does not teach well known in the art of conducting heat, of using a second heat spreader between speaker module and disk like body, e.g. “a second heat spreader, the second heat spreader generally planar and attached to a surface of the speaker module that is substantially orthogonal to the central axis and faces a second surface of the interior disk-like body that is opposite the first surface of the interior disk-like body.
However in analogues art of heat conducting assembly with speaker module Raghupathy teaches a heat spreader (fig. 3 item 330) attached to the surface of speaker module (item 310).
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Curtiss and Raghupathy by incorporating the teaching of Raghupathy, into the system of Curtiss to use heat spreader between heat sink and speaker module. One having ordinary skill in the art would have found it motivated to use well known use of head spreader in the art of conducting heat of Raghupathy to provide efficient heat transfer by effectively spreading heat to the speaker module.

Regarding claim 2 Curtiss further disclose;

the heat sink (320) includes one or more fin regions (270) that extend from a perimeter of the disk-like body of the heat sink (320 through item 270) in one or more directions (vertical) that are substantially parallel to the central axis (in vertical direction), the each of the one or more fin regions proximate an inner surface of the housing (90).

Regarding claim 6 Curtiss further disclose;
the second surface of the disk-like body (320) faces a printed circuit board (240) to which the one or more integrated circuit devices (250) are mounted.

Regarding claim 7 Curtiss disclose use of thermal interface material (Para 0051) and
	Raghupathy teaches using the second heart spreader at speaker module.
But does not teach specifically details of “the second heat spreader is located between the surface of the speaker module and a magnet of a speaker driver.
However It would have been obvious to one having ordinary skill in the
art at the time before the effective filing date of the claimed invention to provide the second heat spreader between the surface of the speaker module and a magnet of a speaker driver, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. Such modification will improve heat transfer from speaker driver to the speaker module
	
Regarding claim 8 Curtiss further disclose;
one or more respective thermal interface materials located between the one or more integrated circuit devices and the heat sink thermally couple the one or more integrated circuit devices to the heat sink. (Para 0051 “a thermal
interface material (e.g., a thermally conductive gel) is located between the cover for the control module 250 and the heat sink 320.”)

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Curtiss in view of Raghupathy as applied to claim 1 and further in view of Zhiying LIANG (LIANG) US 2019/0045674.
Regarding claims 3-5 Curtiss and Raghupathy teaches;
wherein the heat sink includes a die-cast aluminum material or a magnesium material. (Curtiss Para 0049 “meatal” includes aluminum which is well-known for heat sink material)
the first heat spreader or the second heat spreader includes a graphite material. (Raghupathy Para 0030 “thermally conductive sheet is made of graphite”)
Curtiss disclose use of “thermally conductive gel) is located between the cover for the control module 250 and the heat sink 320.” -Para 0051
But does not teach, a thermally conductive foam material that thermally couples an electromagnetic interference shield surrounding the one or more integrated circuit devices to the heat sink.
	However in analogues art of electronic assembly LIANG teaches use of a thermally conductive foam (fig. 2 item 30) material that thermally couples an electromagnetic interference shield (10) surrounding the one or more integrated circuit devices to the heat sink. (Fig. 2)
	Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Curtiss, Raghupathy and LIANG by incorporating the teaching of LIANG, into the system of Curtiss and Raghupathy to use heat spreader between heat sink and speaker module. One having ordinary skill in the art would have found it motivated to use well known use of shield and foam in the art of conducting heat of LIANG to provide electromagnetic shielding for networking components to avoid EMI disturbances.

Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Curtiss in view of Raghupathy and further in view of LIANG .
As per claims 9 and 10 Curtiss disclose;
An apparatus (Fig. 2 and 3) comprising: 
a heat sink (320) including: 
a disk-like body extending radially from a central axis and defining a perimeter (flat surface of item 320 and Para 0052 “The heat sink 320 can take any shape capable of sealing the slot 340, for example, a rectangular or circular cross-sectional shape.”), the disk-like body having: 
a first surface configured to interface with a first planar heat spreader, the first surface substantially orthogonal to the central axis; 
a second surface that is opposite the first surface and substantially orthogonal to the central axis; a first heat spreader (Para 0051), the first heat spreader generally planar and attached to a first surface of the interior disk-like body (of item 320); one or more fin regions, each of the one or more fin regions (270): extending from a respective portion of the perimeter of the disk-like body in a direction that is substantially parallel to the central axis; and having an interior surface and an opposing exterior surface, the interior surface facing toward the central axis. (fig. 2) 
Curtiss further teaches a first thermal interface material
that is located between a system-on-chip integrated circuit device and heat sink. (Fig. 2) a speaker module (80 with item 290) faces a second surface of the interior disk-like body (320) that is opposite the first surface (top facing item 240 and 250) of the interior disk-like body. 
But does not teach well known in the art of conducting heat, of using a second heat spreader between speaker module and disk like body, e.g. “a second heat spreader, the second heat spreader generally planar and attached to a surface of the speaker module that is substantially orthogonal to the central axis and faces a second surface of the interior disk-like body that is opposite the first surface of the interior disk-like body.
However in analogues art of heat conducting assembly with speaker module Raghupathy teaches a heat spreader (fig. 3 item 330) attached to the surface of speaker module (item 310).
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Curtiss and Raghupathy by incorporating the teaching of Raghupathy, into the system of Curtiss to use heat spreader between heat sink and speaker module. One having ordinary skill in the art would have found it motivated to use well known use of head spreader in the art of conducting heat of Raghupathy to provide efficient heat transfer by effectively spreading heat to the speaker module.
Curtiss and Raghupathy disclose heat sink but does not teach one or more pedestals extending from the second surface; and a first thermal interface material that is located between a first pedestal of the one or more pedestals and a system-on-chip integrated circuit device.
However in analogues art of electronic assembly LIANG teaches use one or more pedestals (fig. 3) extending from the second surface; and a first thermal interface material (20) that is located between a first pedestal of the one or more pedestals (110) and a system-on-chip integrated circuit device.(fig. 2)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Curtiss, Raghupathy and LIANG by incorporating the teaching of LIANG, into the system of Curtiss and Raghupathy to use pedestals. One having ordinary skill in the art would have found it motivated to use well known use of pedestal in the art of conducting heat of LIANG to provide effective heat conductions from variable height components. 
Regarding claim 11 and 12 combinations of Curtiss, Raghupathy and LIANG further
teaches, a second thermal interface material that is located between a second pedestal of the one or more pedestals (LIANG fig. 3) and a memory integrated circuit device (Raghupathy para 0064). And the system-on-chip integrated circuit device and the memory integrated circuit device: are mounted to a printed circuit board (Raghupathy para 0064); and occupy a region of the printed circuit board that is generally planar and surrounded by an electromagnetic interference shield. (LIANG)
	Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Curtiss, Raghupathy and LIANG by incorporating the teaching of LIANG, into the system of Curtiss and Raghupathy to combine well-known methods and structures as per design or application requirements. One having ordinary skill in the art would have found it motivated to combine well known structure and methods in the art of conducting heat from electronic assemblies to provide effective heat conductions from variable height components and to includes memory on printed circuit board to store data.

Regarding claim 13 combinations of Curtiss, Raghupathy and LIANG
further teaches a thermally conductive foam material (item 30) located between the electromagnetic interference shield and the body. (LIANG). Motivation to combine is same as previously explained.

Regarding claims 14-20 combination of Curtiss, Raghupathy and LIANG teach
the printed circuit board is located between the disk-like body of the heat sink and a speaker module of the apparatus. (Curtis fig. 2)
-the speaker module includes a second planar heat spreader (330), the second planar heat spreader attached to a base of the speaker module. (Raghupathy fig. 3)
-the second planar heat spreader includes a graphite material. (Raghupathy Para 0091)
the heat sink includes a mount that attaches an antenna to the heat sink. (Raghupathy fig. 3 item 340)
the first planar heat spreader includes a graphite material. (Raghupathy Para 0091)
the heat sink includes a die-cast aluminum material. (Curtiss Para 0049 “meatal” includes aluminum which is well-known for heat sink material)
the heat sink includes a magnesium material. (Curtiss Para 0049 “meatal” includes magnesium which is well-known for heat sink material)
	Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Curtiss, Raghupathy and LIANG by incorporating the teaching of LIANG, into the system of Curtiss and Raghupathy to combine well-known methods and structures as per design or application requirements. One having ordinary skill in the art would have found it motivated to combine well known structure and methods in the art of conducting heat from electronic assemblies to provide effective heat conductions from variable height components and to includes memory on printed circuit board to store data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364. The examiner can normally be reached Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835